Citation Nr: 1713999	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  08-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran appeared at a videoconference hearing at the RO in January 2012 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case has previously been before the Board in March 2012 and February 2016.  In both instances the Board remanded for further development.  Subsequent to the development ordered by the February 2016 remand, the case was readjudicated by a supplemental statement of the case (SSOC) in April 2016, and is now before the Board once again. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Review of the record indicates there are relevant records that remain outstanding.  Specifically, the Veteran has indicated that he received vocational rehabilitation services from VA and the State of New Hampshire and received treatment for his PTSD while incarcerated in the State of New Hampshire prison system.  Adequate attempts to obtain and associate these records with the Veteran's claim's file have not been made in accordance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With respect to the vocational rehabilitation records, the Veteran indicated in his September 2013 application for increase compensation based on unemployability that he had received training from "Veteran's Work Rehab" and "State of N.H. Work Rehab."  These records are potentially relevant to determining a proper rating for the Veteran's PTSD as they may contain information regarding the social and occupational impact of his PTSD.  Further, they are directly relevant to determining the Veteran's entitlement to TDIU as they contain information about the Veteran's individual occupational history and capabilities.  Thus, a remand is necessary to obtain the Veteran's vocational rehabilitation records. 

Additionally, the Veteran has indicated that he received treatment for his PTSD while incarcerated in the State of New Hampshire prison system.  The AOJ did make one attempt to obtain these records in January 2013 after receiving a records release authorization from the Veteran.  However, the AOJ received no response and the record does not document any further efforts to either obtain these records directly or to inform the Veteran of their unavailability.  VA is required to make reasonable attempts to obtain relevant records.  38 C.F.R. § 3.159 (2016).  Reasonable efforts should include at least one follow-up attempt following an initial request for records.  Id.  As the record does not indicate a follow-up attempt to obtain the State of New Hampshire prison system treatment records, a remand is necessary for VA to satisfy its duty to assist the Veteran in obtaining relevant records. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for PTSD, and any vocational rehabilitation services he has received.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

He should also be provided with appropriate releases for VA to obtain records for the previously identified "Veteran's Work Rehab," "State of N.H. Work Rehab," and the State of New Hampshire prison system with an explanation that a new authorization is required because the previous one has expired.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases and any records in VA's custody, to include Vocational Rehabilitation records.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to the March 2016 VA examiner, or an appropriate substitute, for an addendum opinion on the nature and severity of the Veteran's PTSD.  

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall affirmatively note that the claims file, including any new development in the file, has been reviewed.  

Based on examination results and a review of the record the examiner should provide an opinion describing the Veteran's symptoms of PTSD and note the impact, if any, on his social and occupational functioning. 

Additionally, the examiner discuss the Veteran's functional limitations due solely to his service-connected PTSD as it might relate to his ability to function in a work setting and to perform work tasks.  Neither non-service-connected disabilities nor the Veteran's age can be taken into consideration in this assessment.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




